MERRITT, Circuit Judge,
concurring.
In Rehberg v. Paulk, — U.S. -, 132 S.Ct. 1497, 1503-1505, 182 L.Ed.2d 593 (2012), actions by “prosecutors in their role as advocates” are normally immune from liability, as is the testimony of trial and grand jury witnesses “with respect to any claim based on the witness’s testimony.” Plaintiffs’ malicious prosecution claims must fail against the prosecutor for asking the grand jury for the indictment on grounds of immunity. The same is true for the main complaining witness whose information was used to obtain the indictment. The indictment resulted from a combination of the prosecutor’s action and the. main complaining witness from the State Office of Inspector General whose testimony also brought about the indictment. In light of our system’s well-established immunity doctrine covering these prosecutorial activities, I agree with the result reached by our court and the court below.